                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 BRIENE HENDERSON,

                Plaintiff,

                       v.                             CAUSE NO. 3:19-CV-1084-JD-MGG

 LaPORTE COUNTY SHERIFF,

                Defendant.

                                  OPINION AND ORDER

       Briene Henderson is a prisoner in the LaPorte County Jail. Without a lawyer, he

sent the court a letter alleging he is being denied protective custody and medical

treatment. A filing by an unrepresented party “is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Henderson did not file a complaint.

Nevertheless, given the emergency nature of the claims presented and his request for

injunctive relief, the court will construe the letter as a complaint against the Sheriff in

his official capacity asking for injunctive relief.

       Henderson alleges he testified against a criminal defendant and is in fear of

being attacked by other inmates. He alleges he has asked for protective custody and

been denied. The Sheriff has a constitutional duty to protect inmates from violence. See

Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008). It is unclear what danger

Henderson faces beyond that of any other inmate in the jail. It is unclear what, if any,
additional precautions have been taken to protect him given his testimony against a

criminal defendant. What is clear is the Sheriff needs to promptly explain what

increased risks exist for Henderson and what increased precautions are being taken.

       Henderson also alleges he has mental disabilities and has been deprived of his

psychiatric medications at the jail. It is unclear what medications he has been denied. It

is unclear what injury he has suffered as a result. What is clear is the Sheriff needs to

promptly explain Henderson’s mental health status and what treatment he is receiving

for his mental health.

       Henderson also alleges he has epilepsy and suffers from seizures. He alleges he

could fall from a top bunk if he had a seizure. However he says his bed assignment is

currently on the floor. Since he cannot fall if he has a seizure while sleeping on the floor,

this does not raise any safety concerns. Therefore the Sheriff need not respond to these

allegations.

       For these reasons, the court:

       (1) GRANTS Briene Henderson leave to proceed against the LaPorte County

Sheriff in his official capacity for injunctive relief to obtain protection from other

inmates who want to attack him because he testified against a criminal defendant;

       (2) GRANTS Briene Henderson leave to proceed against the LaPorte County

Sheriff in his official capacity for injunctive relief to obtain psychiatric medication for

his mental illness;

       (3) DISMISSES all other claims;




                                              2
       (4) DIRECTS the clerk to fax or email a copy of this order to the LaPorte County

Sheriff along with a copy of the complaint (ECF 1), Notice of Lawsuit – AO 398 (Rev.

1/09) (INND Rev. 8/16), and Waiver of Service – AO 399 (Rev. 1/09) (INND Rev. 8/16);

       (5) DIRECTS the United States Marshals Service to PERSONALLY SERVE the

LaPorte County Sheriff by December 3, 2019, with a copy of this order and the

complaint (ECF 1) as required by 28 U.S.C. § 1915(d), if the LaPorte County Sheriff has

not waived service;

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the LaPorte County Sheriff to

file an affidavit or declaration (with supporting medical records and reports from

medical staff and others as necessary) by December 9, 2019, explaining what increased

risks exist for Henderson and what increased precautions are being taken as a result of

his having testified against a criminal defendant AND explaining Henderson’s mental

health status and what treatment he is receiving for his mental health; and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the LaPorte County Sheriff to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the two injunctive relief claims for which the plaintiff has been granted

leave to proceed in this screening order.

       SO ORDERED on November 26, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
